OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22359 Papp Investment Trust (Exact name of registrant as specified in charter) 2201 E. Camelback Road #227BPhoenix, Arizona (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (602) 956-0980 Date of fiscal year end: November 30, 2012 Date of reporting period: May 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Papp Investment Trust Papp Small & Mid-Cap Growth Fund Semi-Annual Report May 31, 2012 (Unaudited) Investment Adviser L. Roy Papp & Associates, LLP Phoenix, AZ Papp Investment Trust Papp Small & Mid-Cap Growth Fund Semi-Annual Report as of May 31, 2012 Dear Fellow Shareholders, This report will summarize the results for Papp Small & Mid-Cap Growth Fund (the “Fund”) for the six months ended May 31, 2012.Over the past six months the stock market has produced returns consistent with long term historical results.The market was quite strong from December until March.In April, the market became more volatile, but was roughly flat and in May the market declined based on renewed concerns about Europe.The Fund’s benchmark for comparison is the Russell Mid-Cap Growth Index (the “Benchmark”), which produced a total return of 4.50% over the six months ended May 31, 2012.By comparison, the Fund produced a total return of 5.22%, beating the Benchmark by 0.72% for the six month period.Since its inception on March 8, 2010, the Fund has enjoyed a cumulative total return of 28.90% as compared to 25.72% for the Benchmark. Even though the Fund and the market in general did well over the past six months, the markets have struggled since mid-April.Volatility has increased.The markets are concerned about European banks, the Spanish economy, and continuing questions about the viability of the European Union.The markets are concerned that weakness in Europe will spill over into a possible recession in China and perhaps here in the US.We believe that the companies held in the Fund’s portfolio are cautious about Europe and are being careful in general, but we believe they are likely to see continued earnings growth and strong profitability.We expect the US economy to continue to grow at a modest pace.We are encouraged that residential real estate prices have pretty clearly hit bottom and gradually started up.We also think consumers will be encouraged by the fact that oil prices have dropped almost $30 per barrel.This should help the consumer feel better, and here in the United States, the consumer drives approximately 70% of the US economy.This is why we expect continued economic growth in the US despite serious problems in Europe and concerns in other regions. Small and mid-cap stocks were up over the past six months, but not quite as much as larger cap stocks.This is understandable in a period marked by concerns about a possible meltdown of the European Union.When investors have serious concerns to deal with, they often migrate to larger companies and companies perceived to be better quality.We believe our emphasis on high quality helped our relative performance over the past six months. The Fund remains nearly fully invested with 98% of its assets in stocks as of May 31, 2012.We are fairly well diversified across 36 individual holdings.Some of the best performing stocks in the Fund over the past six months include health care holdings and domestic retailers, which are well insulated from problems abroad.In the Health Care sector, we have long favored pharmacy benefit managers.After the merger of former holdings Medco Health Solutions and Express Scripts, the combined companies became very large compared to our small and mid-cap mandate.As a result, we exited 1 Medco and Express Scripts in favor of SXC Health Solutions and Catalyst Health Solutions, which are much smaller but high performing pharmacy benefit managers.We were rewarded in March when Catalyst Health agreed to be purchased by SXC Health Solutions.Both stocks have appreciated markedly as a result.In the domestic retail space, domestic pet supply retailer PetSmart is enjoying strong same store sales growth due to great management and improvement in household creation which often drives pet acquisitions.Auto parts retailer O’Reilly Automotive is also purely domestic and benefitting from America’s aging car fleet, which drives additional expenditures for repairs and maintenance. Over the six month period, performance was negatively impacted by energy companies and suppliers to the energy industry based on the substantial decline in oil prices.These include oil and gas exploration and development companies Whiting Petroleum and Pioneer Natural Resources, and suppliers Gardner Denver and FMC Technologies.We remain confident in these companies.We also saw weakness in voice recognition software company Nuance, where shares advanced strongly last fall with excitement about Apple’s new Siri voice recognition assistant, but have pulled back as the immediate financial benefit to Nuance proved to be less significant than the market had hoped. We expect the US economy to grow over the second half of this year.We remain quite negative on prospects for Europe and are carefully limiting the Fund’s exposure to companies with a large presence in Europe.At this point the outcome of the November elections is uncertain.Whatever the outcome, we are hopeful to get some additional resolution on tax and spending policies where current uncertainty is holding back economic growth. As of May 31, 2012, net assets of the Fund were $16.59 million.We continue to be encouraged by the strong and consistent positive cash flow into the Fund since inception.We appreciate the confidence of our investors and will continue to work hard to identify strong investment opportunities for your Fund.If you ever have any questions about the Fund, we would be pleased to have you call us at 1-800-421-0131. Warmest regards, Harry A. Papp, President Rosellen C. Papp, Portfolio Manager 2 Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.Performance current through the most recent month end is available by calling 1-877-370-7277. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-877-370-7277 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 3 PAPP SMALL & MID-CAP GROWTH FUND PORTFOLIO INFORMATION May 31, 2012 (Unaudited) Top 10 Equity Holdings Security Description % of Net Assets PetSmart, Inc. 4.8% O'Reilly Automotive, Inc. 4.6% Coach, Inc. 4.3% Informatica Corp. 4.3% MICROS Systems, Inc. 4.2% AMETEK, Inc. 4.1% C.R. Bard, Inc. 3.9% T. Rowe Price Group, Inc. 3.9% Ecolab, Inc. 3.8% Catalyst Health Solutions, Inc. 3.7% 4 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS May 31, 2012 (Unaudited) COMMON STOCKS — 98.0% Shares Value Consumer Discretionary - 13.7% Specialty Retail - 9.4% O'Reilly Automotive, Inc.* $ PetSmart, Inc. Textiles, Apparel & Luxury Goods - 4.3% Coach, Inc. Consumer Staples - 7.3% Food & Staples Retailing - 2.5% Harris Teeter Supermarkets, Inc. Food Products - 2.8% McCormick & Co., Inc. Household Products - 2.0% Clorox Co. (The) Energy - 5.0% Energy Equipment & Services - 1.8% FMC Technologies, Inc.* Oil, Gas & Consumable Fuels - 3.2% Pioneer Natural Resources Co. Whiting Petroleum Corp.* Financials - 4.9% Capital Markets - 4.9% State Street Corp. T. Rowe Price Group, Inc. Health Care - 20.7% Health Care Equipment & Supplies - 7.7% C.R. Bard, Inc. ResMed, Inc.* Varian Medical Systems, Inc. * Health Care Providers - 3.7% Catalyst Health Solutions, Inc. * 5 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 98.0% (Continued) Shares Value Health Care - 20.7% (Continued) Health Care Technologies - 1.5% SXC Health Solutions Corp. * $ Life Sciences Tools & Services - 7.8% Mettler-Toledo International, Inc.* PAREXEL International Corp.* Techne Corp. Industrials - 16.9% Air Freight & Logistics - 3.2% Expeditors International of Washington, Inc. Commercial Services - 3.6% Stericycle, Inc.* Electrical Equipment - 4.1% AMETEK, Inc. Machinery - 6.0% Gardner Denver, Inc. IDEX Corp. Information Technology - 21.1% Electronic Equipment, Instruments & Components - 1.2% Trimble Navigation Ltd. * Semiconductors & Semiconductor Equipment - 3.9% Linear Technology Corp. Microchip Technology, Inc. Silicon Laboratories, Inc.* Software - 16.0% Factset Research Systems, Inc. Informatica Corp.* MICROS Systems, Inc.* Nuance Communications, Inc.* Rovi Corp.* 6 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 98.0% (Continued) Shares Value Materials - 8.4% Specialty Chemicals - 8.4% Airgas, Inc. $ Ecolab, Inc. Sigma-Aldrich Corp. Total Common Stocks (Cost $13,586,907) $ MONEY MARKET FUNDS — 2.1% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I,0.01%(a) (Cost $343,231) $ Total Investments at Value — 100.1% (Cost $13,930,138) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of May 31, 2012. See accompanying notes to financial statements. 7 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES May 31, 2012 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for capital shares sold Other assets Total assets LIABILITIES Payable for investment securities purchased Payable to Adviser (Note 4) Payable to administrator (Note 4) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 8 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF OPERATIONS For the Six Months Ended May 31, 2012 (Unaudited) INVESTMENT INCOME Dividend income $ EXPENSES Investment advisory fees (Note 4) Professional fees Fund accounting fees (Note 4) Administration fees (Note 4) Registration and filing fees Insurance expense Transfer agent fees (Note 4) Custody and bank service fees Postage and supplies Trustees' fees and expenses (Note 4) Other expenses Total expenses Less fee reductions and expense reimbursements by the Adviser (Note 4) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from security transactions ) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 9 PAPP SMALL & MID-CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year May 31, Ended November 30, (Unaudited) FROM OPERATIONS Net investment loss $ ) $ ) Net realized losses from security transactions ) ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets from operations CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ - CAPITAL SHARE ACTIVITY Shares sold Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of period Shares outstanding at end of period See accompanying notes to financial statements. 10 PAPP SMALL & MID-CAP GROWTH FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Year Period May 31, Ended Ended November 30, November 30, (Unaudited) 2010 (a) Net asset value at beginning of period $ $ $ Income (loss) from investment operations: Net investment loss ) ) ) Net realized and unrealized gains on investments Total from investment operations Net asset value at end of period $ $ $ Total return (b) 5.22% (c) 4.88% 16.80% (c) Net assets at end of period $ $ $ Ratios/supplementary data: Ratio of total expenses to average net assets 2.28% (e) 2.43% 3.03% (e) Ratio of net expenses to average net assets (d) 1.25% (e) 1.25% 1.25% (e) Ratio of net investment loss to average net assets (d) (0.37% ) (e) (0.36%
